Gtildebsleeve, J.
The plaintiff herein commenced this action, originally, against three defendants doing business as Liebenthal Brothers. He claimed to be entitled to recover from them the sum of $490 balance due him for commissions earned by him as a broker in procuring the sale of certain property in this city, belonging to Liebenthal Brothers, to one Engel. Liebenthal Brothers made an application to the court, under section 187 of the Municipal Court Act, for an order of interpleader, claiming that one Charles I. Fleck *568made claim upon them for the sum of $490, being the same amount claimed by Englander, Fleck asserting that, in the sale of such property, Englander was acting as the agent of Fleck and that Fleck was entitled to the commissions or a portion of them at least. ¡Notice of the application for such order was served upon the plaintiff and upon Fleck. The plaintiff opposed the granting of such an order. As appears ■ from the order Fleck did not oppose the granting of the same and the court made an order which declared, in substance, that, upon payment into court by Liebenthal Brothers of the sum of $490, Charles I. Fleck should be substituted as- defendant in the action in place of the defendants Liebenthal Brothers, and that thereupon said Liebenthal Brothers be discharged, from liability therefor. It was further ordered that “ the said contesting parties interplead between themselves as to their respective rights in such fund * * * and the time for pleading in said action be set for March 29-06 and the trial set for April 2nd 1906.” Thereafter the plaintiff served and filed a supplemental complaint, setting forth the interpleader and his claim to the money, which had been paid into court; and the defendant Fleck and one Brown, who voluntarily appeared and submitted himself to the jurisdiction of the court, also, served and filed an answer setting forth in substance that Fleck and Brown were co-partners in the brokerage business and that Englander was their agent and in their employ at the time he made the sale of the property of Liebenthal Brothers to Engel; that, of the commissions due thereon, forty-five per cent belonged to Englander and forty-five per cent to Fleck & Brown; that they amounted to $1,200, of which the amount due Englander had already been paid him, -and that the sum of $490 deposited in court by Liebenthal Brothers belonged to said firm of Fleck & Brown. This issue was tried before a jury, who rendered'a general verdict “ for the plaintiff,” from which the defendants appeal, The appellants contend that, the Municipal .Court having been deprived of the right to exercise any-equity jurisdiction by subdivision 2 of the Municipal Court Act, section 187 is unconstitutional as, when an order of interpleader is granted, the action is converted *569into an equity action. In Dreyer v. Rauch, 10 Abb. Pr. (N. S.) 343, it was held that section 122 of the Code of Civil Procedure as amended in 1849, giving the right of interpleader, was applicable to actions in inferior courts as well as in the higher courts. The same ruling was made in Baer v. Burner, 11 Daly, 229, and in McElroy v. Baer, 13 id. 442. Some doubt was expressed as to the power of the Municipal Court to require parties to interplead in Jacobs v. Lieberman, 51 App. Div. 542; but such doubt seems to have been based upon the holding of the Appellate Division that the Municipal Court had then been declared to be a new court and not a continuation of the District Court. Since that decision, however, the Court of Appeals has declared that the Municipal Court is not a new court but a continuation of the old District Court with the same powers as were conferred upon that court. Worthington v. London Guarantee & Accident Co., 164 N. Y. 81. This court has also held that the granting of such an order did not necessarily involve equity jurisdiction. Satkofsy v. Jarmulowsky, 49 Misc. Rep. 624. Under these decisions we must hold that, in proper cases, the Municipal Court has authority to grant an order of interpleader. Errors are however pointed out in the appellants’ brief and appear in the record and seem to demand a reversal of the judgment herein. The issue between the parties was a clear cut one and was purely a question of fact. The property was placed with the plaintiff for sale early in September, 1905, and the binding contract made between Liebenthal Brothers and Engel in October, 1905, title passing, in February, 1906; and as to this sale the plaintiff claimed that he liad no arrangement or connection with the defendants, whatever, while Fleck & Brown contend that he was at that time in their employ and acting for them under an agreement for a division of the commissions. The plaintiff, who was the only material witness sworn on his own behalf, admitted that, upon some three or four sales made by him immediately prior to the sale made to Engel, he had made such sales in connection with the firm of Fleck & Brown, the defendants, and that in every such sale he had received forty-five per cent, of *570the commissions and Fleck & Brown had received forty-five per cent., the remaining ten per cent, being taken off for expenses. The defendant Fleck testified that his firm was at one time known as the firm of Fleck, Brown & Tea; that it came into existence in September, 1904; that Englander, who had formerly been with another firm under a salary arrangement, was brought into the employ of the firm of Fleck, Brown & Tea, under an arrangement that, in the sales made by him or in which he was interested, he was to be allowed fifty per cent, of the commissions; that he was to have the use of the office, desk room, typewriter, etc., for which five per cent, off his share was to be allowed, leaving him forty-five per cent, net of the amount of such commissions ; that the firm of Fleck, Brown & Tea dissolved and the plaintiff continued with Fleck & Brown under the same' agreement; and the defendants strenuously contended that the sale made by the plaintiff to Engel was made when the arrangement and agreement was in force. In corroboration of their contention that the plaintiff was in their émpoy, the defendants introduced in evidence a business card which the plaintiff admitted he had made use of upon several occasions and which contained the plaintiff’s name, business, and address and, in the lower left-hand corner, the words ‘‘ with Fleck, Brown & Tea.”
It was also shown, although denied by him, that the plaintiff ordered the printing of' these cards and directed that, the bill therefor be sent to these defendants by whom it was paid. To overcome the presumption naturally arising from the shown ordering,, the use of these cards, he testified that he had other business cards printed and had used other cards for .the last two years, and, over objection and exception taken, was permitted to introduce in evidence a printed card substantially similar in all respects to the first card except with his house address thereon and with the words “with Fleck, Brown & Tea” omitted. This was merely an attempted corroboration of his testimony by a' writing confessedly made by himself, and its admission may have materially influenced the • verdict of the jury to the prejudice of the defendants. Error is presumptively preju*571dieial, and it must affirmatively appear that no harm has arisen from it in order that it may be disregarded. On the part of the defendants it was shown that Liebenthal Brothers were prior customers of Fleck & Brown; that Eng-lander was introduced by Fleck & Brown to. Liebenthal Brothers; and Brown, one of the defendants, testified that, prior to the sale in question, the firm of Fleck & Brown had, at plaintiff’s request, sent him seventy-five dollars while he was in the country and upon his return Englander called upon him and stated that he (Englander) had “ got to make some money; ” that he (Brown) thereupon told him of the ownership of the property by Liebenthal Brothers, of their desire to sell, and suggested that he (Englander) should get Engel & Engel (the subsequent purchasers and whom Eng-lander represented to be his relatives), to purchase; that, a few days later, Englander came to defendants’ office and said Engel & Engel would not make the purchase unless he (Englander) would put in the full commissions: that, after some conversation regarding the matter, Englander asked Brown to try and get Liebenthal Brothers to withhold the sale until he (Englander) could get Engel & Engel to come up on the price; that the usual division of commissions was to be made and that, subsequently, after he had ascertained that Englander had sold the property, he met Englander in Eighty-fourth street, in the presence of one of the Liebenthal Brothers, and asked Englander if he had not given him (Englander) this property for sale, to which Englander made no reply. In this last statement, Brown was corroborated by the witness Louis Liebenthal and, although the plaintiff was called in rebuttal, he did not contradict these statements. It was also shown that Liebenthal Brothers gave the property to the defendants for sale before Englander had it and that they knew that Englander was, at one time at least, connected with the defendants’ firm. Under the uncontradicted testimony and the legitimate inferences that may be drawn from all the facts and circumstances in this case, we think the interests of justice will be best subserved by ordering a new trial.
The judgment Avhen rendered should provide that the fund *572on deposit should he paid to apply upon the judgment obtained aind that execution only issue for the costs of the action.
Dugbo and Dowling, JJ.,' concur. '
Judgment reversed and new trial ordered, with costs to appellant to abide event.